Dismissed and Memorandum Opinion filed March 11, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01065-CV

  RAMESH KAPUR D/B/A AIC MANAGEMENT COMPANY, Appellant
                                        V.

 HARRIS COUNTY, LINEBARGER GOGGAN BLAIR & SAMPSON LLP
             AND CITY OF HOUSTON, Appellees

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-71264

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed August 30, 2013. The notice of
appeal was filed November 26, 2013. To date, our records show that appellant has
not paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207.
      On February 7, 2014, this court ordered appellant to pay the appellate filing
fee on or before February 24, 2014, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).

                                     PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.




                                         2